DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/27/2021 has been entered.  Claims 1-8 remain pending in the application.  Claims 9-15 have been canceled.  New claims 16-21 have been added.  Applicant's amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/08/2021.  

Allowable Subject Matter
Claims 1-8 and 16-21 are allowed.
An examiner’s statement of reasons for allowance regarding claims 1-8 was set forth in the Non-Final Office Action mailed 04/08/2021.  
The following is an examiner’s statement of reasons for allowance for claims 9-16:
The instant claims are to a device for the layered construction of a 3D object by means of a laser comprising a process chamber having an outer wall and defining an opening.  The device further comprises a laser window having two positional configurations including a first window configuration in which the laser window seals the opening and is positioned to allow the laser to pass through the laser window and into 
The closest prior art is Prucha et al. (US 20200139630 A1) as set forth in the Non-Final Office Action mailed 04/08/2021.  
The references do not teach or suggest a laser window having two positional configurations including: a first window configuration in which the laser window seals the opening and is positioned to allow the laser to pass through the laser window and into the process chamber; and a second window configuration in which the laser window does not seal the opening and is positioned to be cleaned; and a sealing plate having two positional configurations including: a first plate configuration in which the sealing plate is in an open position in which the sealing plate does not seal the opening and allows the laser to pass through the laser window; and a second plate configuration in which the sealing plate seals the opening to allow the laser window to be changed from the first window configuration to the second window configuration while maintaining a seal over the opening.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/REBECCA JANSSEN/Examiner, Art Unit 1733